DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-22 are presented for examination. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/23/19 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
4.	Claim 2 objected to because of the following informalities:  in line 3, “the HVAC” should be -- the HVAC system --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 3, 11, 16 and 19-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the response" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the response" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the received information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the HVAC" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-22 rejected because they incorporate the deficiencies of claim 19.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-8 and 19-22 are rejected under 35 U.S.C. 101.  Specifically, independent claims 1 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the following:
	A method for training a reinforcement learning (RL) model for control of an HVAC system, the method comprising: training a surrogate model of the HVAC system using first experience data; generating second experience data using the trained surrogate model; training the RL model using the second experience data; retraining the surrogate model using third experience data, the third experience data generated responsive to control actions determined by the RL model for the HVAC system; generating fourth experience data using the retrained surrogate model; and retraining the RL model using the fourth experience data.
19. One or more computer readable storage media with instructions thereon that, when executed by one or more processors, cause the one or more processors to: generate training data for a surrogate model of the HVAC system using a calibrated simulation model; train the surrogate model using the training data; train a deep reinforcement learning (DRL) model for control of a HVAC system using first simulated experience data, the first simulated experience data generated using the trained surrogate model; send one or more control instructions to the HVAC system, the one or more control instructions determined based on the DRL model; receive real experience data for the HVAC system, the real experience data generated responsive to operation of the HVAC system using the one or more control instructions; retrain the surrogate model using the real experience data; and retrain the DRL model using second simulated experience data and the real experience data, the second simulated experience data generated using the retrained surrogate model.
The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a data collection system that includes a provided information collecting, training, retraining and controlling processes, nothing in the claim element precludes the step or function from practically being performed in the mind. For example, but for the device/unit/computer language, providing information in the context of this claim encompasses a user manually providing information. Similarly, for example, but for the device/unit/computer language, collecting/analyzing data in the context of this claim encompasses a user thinking about how data is arranged. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – a processor. The device/unit/computer in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of device/unit/computer amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The processor is recited at a high level of generality and are recited as performing generic functions routinely used in machining applications (for evidence see paragraphs 0026-0029, 0044 of the instant disclosure). The claim is not patent eligible.
All of these concepts relate to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
All the dependent claims 2-8 and 20-22 are also rejected under 35 U.S.C. 101 as being dependent on the rejected base claims and for failing to cure the deficiencies listed above. The entirety of dependent claims 2-8 and 20-22 merely recite further limitations drawn to information being manipulated, and therefore do not impose meaningful limitations or render the idea less abstract.  
The limitations of dependent claims 2-8 and 20-22 are drawn to additional processing of additional information, and therefore do not add a step which is significantly more than the abstract idea. A particularly claimed abstract idea (in this case, particularly claiming the data obtained and data transformation) does not make an abstract idea less abstract (limitations drawn to the abstract idea are not significantly more than the abstract idea itself).
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.
9.	Examiner's note: To qualify as a § 101 statutory process, the claim should positively recite the particular machine to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state.


10.	Claims 19-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 19 recites “a computer readable storage media.” However, the specification does not define the above medium, and the context the medium was used in the claim would fairly suggest to one of ordinary skill signals or other forms of propagation and transmission media, typewritten or handwritten text on paper, or other items failing to be an appropriate manufacture under 35 USC 101 in the context of computer-related inventions. Therefore, the broadest reasonable interpretation to the above medium would cover forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium (see MPEP 2111.01). A signal per se represents non-statutory subject matter because it is not tangible. In particular, the specification defines the term: “Such machine-readable media can be any available media that can be accessed by a general purpose or special purpose computer or other machine with a processor. By way of example, such machine-readable media can comprise RAM, ROM, EPROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code in the form of machine-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer or other machine with a processor. Combinations of the above are also included within the scope of machine-readable media.” (see published specification 0241). Application is encouraged to clarify the medium by adding a phrase “non-transitory”, for example, a non-transitory tangible computer readable storage medium.
Allowable Subject Matter
10.	Claims 9, 10, 12-15, 17 and 18 are allowed over prior art.

11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Nagarathinam et. al. (US20210200163A1), Nagarathinam teaches a method for training a reinforcement learning (RL) model for controlling an HVAC system, the method comprising: training deep Reinforcement learning (RL) agents of a HVAC system, receiving first experience data for the HVAC system, the first experience data being simulated experience data; training the RL model using the first experience data; 
receiving second experience data for the HVAC system, the second experience data generated responsive to operation of the HV AC system using the RL model; and 
retraining the RL model using the second experience data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 9, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115